Case: 19-40249      Document: 00515215657         Page: 1    Date Filed: 11/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                    No. 19-40249
                                                                              Fifth Circuit

                                                                            FILED
                                 Conference Calendar                November 26, 2019
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk


                                                 Plaintiff-Appellee

v.

HECTOR ADRIAN NAVARRO-LOPEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:18-CR-1863-1


Before CLEMENT, GRAVES, and OLDHAM, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Hector Adrian
Navarro-Lopez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Navarro-Lopez has not filed a response.
We have reviewed counsel’s brief and the relevant portions of the record
reflected therein.     We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40249   Document: 00515215657    Page: 2   Date Filed: 11/26/2019


                               No. 19-40249

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2